                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AMY LEE SULLIVAN,

                              Plaintiff,                                       ORDER
       v.
                                                                            15-cv-298-wmc
FLORA, INC.,

                              Defendant.


       The court is in receipt of plaintiff Amy Sullivan’s motion for contempt, seeking a finding

that defendant and its counsel is in contempt of court for failing to file a surety bond as required

by a court order, or if the bond exists, for failing to respond to demands for payment under the

bond “for that portion of the Plaintiff’s judgment not reversed on appeal[.]” (Dkt. #349.) To

obtain a stay of execution of the judgment pending appeal, defendant obtained a bond and

filed proof of such bond as directed by the court. (Dkt. #333-1.) On appeal, however, the

Seventh Circuit vacated the judgment entered by this court (dkt. #335), relieving defendant

of any obligation to pay any amount. While this court has since rejected any attempt by

defendant to relitigate the jury’s award of $350,000 in damages for unjust enrichment on

remand from the Seventh Circuit’s judgment (12/20/19 Order (dkt. #342) 6-7), plaintiff

neither sought nor has the court entered a partial judgment under Federal Rule of Civil

Procedure 54(b) as to this award. Accordingly, plaintiff’s motion is DENIED, although without

prejudice to plaintiff seeking entry of a motion for partial judgment as to her unjust enrichment

claim and monetary damages flowing from it, assuming she can demonstrate that there is no

just reason for delay on entry of partial judgment on that claim.

       Entered this 11th day of February, 2020.

                                              BY THE COURT:

                                              /s/
                                              WILLIAM M. CONLEY
                                              District Judge
